DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 
Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claims 1, 10, and 19,  the claims recite the limitation “… determines the vehicle can physically traverse respective paths of the potential paths including accounting for minimum and maximum turn radius of the vehicle…” It is unclear as to exactly how the physics model is accounting for maximum turn radius of a vehicle.  As would be understood by one of ordinary skill in the art, the turn radius (or turn diameter) of a vehicle is the minimum radius or width of available space for that vehicle to make a circular turn (i.e. a U-turn).  A “maximum turn radius” is an oxymoron that is unclear due to the fact that any vehicle that can travel in a straight line has a “maximum turn radius” of infinity. Therefore, the claims are rendered indefinite. 
	In the same vein, Examiner notes all vehicles have a minimum speed of 0 while they are not moving.

	Regarding claims 3-9 and 12-18,  the claims are rejected at least based on their respective dependencies on one of the above rejected claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding independent claims 1, 10, and 19,  the claims recite the limitation “… physics model determines the vehicle can physically travers respective paths of the potential paths including accounting for minimum and maximum turn radius of the vehicle… and minimum and maximum speed of the vehicle…”  This limitation raises the issue of new matter.  There is no support in the specification for the physics model accounting for specifically minimum and maximum turn radius or speed.  Examiner points to [0018], [0019] of the specification, which states “The physics model for the vehicle relates to factors such as the turn radius, velocity, size, and vehicle type (e.g., land versus water)” and “When an aircraft turns right or left at tn time, it can determine the vehicle location by an elapsed time from factoring in the speed and turn radius in its physics model.”  However, the specification does not specifically teach that the physics model determines the vehicle can physically travers respective paths accounting for minimum and maximum radius and speeds of the vehicle, as required by the claim.  The only instance of minimum and maximum turning radius and speed is in [0008], which merely states “For example, if a vehicle needs to turn, prior systems do not take into account minimum and maximum turn radius and minimum and maximum speed…”

Regarding claims 3-9, and 12-18, the claims are rejected at least based on their respective dependencies to one of the above rejected claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 8-10, 12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2009/0326735 A1, hereinafter Wood) in view of Young et al. (US 8,234,068 B1, hereinafter Young), and further in view of Merrill (US 10,792,568 B1).

Regarding claim 1, Wood teaches:
	A computer architecture (see at least [0054], disclosing Service Oriented Architecture, i.e. a computer architecture) comprising: 
a computer processor (see at least [0056], disclosing multi-core processors and more than one processor), the computer processor operable to execute (see at least [0032], disclosing a vehicle management; [0057], disclosing the vehicle manager plans routes; see also [0050], disclosing a mission plan is created)
a computer memory coupled to the computer processor (see at least [0034], disclosing information management, i.e. at least a memory); and
an application program interface coupled to the computer processor and the computer memory (see at least [0054], disclosing Service Oriented Architecture, i.e. an application program interface);

(see at least [0028], disclosing tasking or commands enter the mission system from the operator or from another service; see also [0022], disclosing a commanding element may be located in an airborne system, deep ISR vehicle, or in a land-based or sea-based system, i.e. a plurality of domains), the mission plan data comprises an identification of a vehicle in respective mission plan domains of the mission plan domains (see at least [0043], disclosing the resource manager build a list of available UAS resources, i.e. an identification of an available vehicle) a goal of the vehicle (see at least [0028-0030], disclosing mission management that automates planning and sensor management that accepts mission goals, instructions and tasks from the mission management; see also [0022]), and threats to the vehicle (see at least [0033], disclosing situational awareness management that detects threats; see also [0022]);
processing the mission plan data relating to the respective mission plan domains by (see at least [0056], disclosing multi-core processors; see also [0029], disclosing Mission Management is configured to automate system planning) for:
…
transmitting to the vehicle one or more path commands (see at least [0057], disclosing the vehicle manager plans routes and passes them for execution; see also [0032] and [0061]).
Wood does not explicitly teach:
…executing a genetic algorithm constrained by a physics model associated with the vehicle, the genetic algorithm generates potential paths to be travelled by the vehicle in satisfying the goal, the physics model determines the vehicle can physically traverse respective paths of the potential paths including accounting for minimum and maximum turn radius of the vehicle given the mission plan domain of the mission plan domains of the vehicle and minimum and maximum speed of the vehicle given the mission plan domains of the vehicle; 
However, in the same field of endeavor, task/path planning of vehicles, Young teaches:
executing a genetic algorithm constrained by [physical constraints] associated with the vehicle (see at least abstract; Col. 14, lines 33-38, disclosing “A search technique for finding an approximate solution to a search problem such as, but not limited to, a Genetic Algorithm ("GA") may be used to ensure the flight path refined from the reference path complies with the aircraft performance constraints and flight operational constraints,” i.e. the genetic algorithm is constrained by vehicle physical performance constraints), the genetic algorithm generates potential paths to be travelled by the vehicle in satisfying the goal (see at least Col. 2, lines 31-36, disclosing the genetic algorithm generates a population of path candidates), the physics model determines the vehicle can physically traverse respective paths of the potential paths including accounting for (see 112(a) rejection above) speed of the vehicle given the mission plan domains of the vehicle (see at least Col. 7, lines 26-41, disclosing accounting for speed constraints for the vehicle); 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the mission planning of Wood to incorporate a genetic algorithm as taught by Young.  One would have been motivated to make this modification in order to avoid using a path that may not be traversable due to lack of consideration of kinematic constraints, as taught by Young in at least Col. 14, lines 29-40.
Furthermore, in the same field of endeavor, path planning for autonomous agents, Merrill teaches a physics model that determines if an agent can physically traverse a path (see at least Fig. 1; Col. 3, lines 53-61; Col. 4, lines 8-11, disclosing taking into account turn radius; Examiner notes the agents of Merrill can be physical (see at least Col. 8, lines 64-67) and may include drones or UAVs (see at least Col. 9, lines 6-10).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path selection of Wood and Young to incorporate accounting for turn radius, as taught by Merrill.  One would have been motivated to make this modification in order to ensure the agent (or vehicle) has enough room to turn or maneuver along a determined path, as taught by Merrill in at least Col. 16, lines 50-54. 
Furthermore, Wood does not explicitly teach the communications are asynchronous.  However, the Examiner takes Official Notice that asynchronous communications and processes are well-understood, routine, and conventional in the art.  For example, asynchronous communications for task allocation of UAVs is taught by Dionne et al. (D. Dionne and C. A. Rabbath, "Multi-UAV Decentralized Task Allocation with Intermittent Communications: the DTC algorithm," 2007 American Control Conference, 2007, pp. 5406-5411, doi: 10.1109/ACC.2007.4282637.)  It would have been obvious to one of ordinary skill to use asynchronous communications.  The motivation stems from the fact that asynchronous communications are faster, resulting in increased efficiency of the system.

Regarding claim 3, the combination of Wood, Young and Merrill teaches:
The computer architecture of claim 1, wherein the asynchronously receiving the mission data is executed in an application program interface processor (Wood: see at least [0056], disclosing multi-core processors and more than one processor for a real-time operating system, i.e. the application program interface processor), executing the genetic algorithm (Young: see at least Col. 14, lines 33-38, disclosing executing a genetic algorithm) and the transmitting the one or more commands (Wood: see at least [0057], disclosing the vehicle manager plans routes and passes them for execution; see also [0032] and [0061]) are executed in a vehicle planning and execution processor (Wood: see at least [0032], disclosing vehicle management 240, i.e. a vehicle planning and execution processor; see also [0056], disclosing the RTOS may integrate middleware that can negotiate real-time applications with slower enterprise infrastructures common with a service oriented architecture; see also [0027], disclosing the SOA includes the vehicle manager; see also [0059]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the mission planning of Wood to incorporate a genetic algorithm as taught by Young.  One would have been motivated to make this modification in order to avoid using a path that may not be traversable due to lack of consideration of kinematic constraints, as taught by Young in at least Col. 14, lines 29-40.

Regarding claim 6, the combination of Wood, Young and Merrill teaches:
The computer architecture of claim 1, wherein the genetic algorithm comprises thresholds to determine a best mission plan path for a particular vehicle (Young: see at least Fig. 3, disclosing evaluating fitness values F; see also col. 16, lines 21-38, disclosing fitness values for each path candidate to select a best mission plan path including a maximum path cost, i.e. a threshold).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the mission planning of Wood to incorporate a genetic algorithm, including thresholds, as taught by Young.  One would have been motivated to make this modification in order to avoid using a path that may not be traversable due to lack of consideration of kinematic constraints, as taught by Young in at least Col. 14, lines 29-40.

Regarding claim 8, the combination of Wood, Young and Merrill teaches:
The computer architecture of claim 1, wherein the application program interface comprises a receiver (goal agent manager listener) (Wood: see at least [0039], disclosing communication management, i.e. a receiver), wherein the receiver parses the data into vehicle data and goal data (see at least [0043], [0045], disclosing building a list of all available UAS resources, i.e. vehicle data, and tasks the available resources according to requirements of the mission plan, i.e. goal data).

Regarding claim 9, the combination of Wood, Young and Merrill teaches:
The computer architecture of claim 1, wherein the goal comprises a weighting for a target-oriented goal and avoidance-oriented goal (Wood: see at least [0061], disclosing assigning a cost, i.e. a weight, to various plans, e.g. terrain avoidance, i.e. an avoidance-oriented goal, and weapon capability, i.e. a target-oriented goal).

Regarding claim 10, the claim recites analogous language to claim 1 above, and is therefore rejected under the same premise.
Furthermore, Wood teaches:
A process to execute a plurality of asynchronous processes for generating mission plan paths (see at least: Title, Abstract, disclosing a method, i.e. a process) comprising:…


Regarding claim 12, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.

Regarding claim 15, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.

Regarding claim 17, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.

Regarding claim 18, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.

Regarding claim 19, the claim recites analogous language to claim 1 above, and is therefore rejected under the same premise.
Furthermore, Wood teaches:
	 A non-transitory computer-readable medium comprising instructions that when executed by a processor execute a process (see at least [0056], disclosing multi-core processors and more than one processor) comprising:…

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Young, in view of Merrill, and further in view of Cencini et al. (US 2017/0264493 A1, hereinafter Cencini).

Regarding claim 4, combination of Wood, Young and Merrill teaches:
The computer architecture of claim 3, …
The combination does not teach:
…wherein the application program interface processor processes the data in a key-value format containing vehicle data and goal attributes.
However, in the same field of endeavor, data processing, Cencini teaches:
[processing] the data in a key-value format (see at least [0123], disclosing receiving an API request having key-value pairs) …
Processing data in key-value format is well known in the art.  It would have been obvious to one of ordinary skill in the art to incorporate processing data in key-value format, as taught by Cencini, and to include vehicle data and goal attributes in key-value format.  One would have been motivated to make this modification in order to reduce computation times, as key-value storage is a near universal simple data format that makes write and read operations fast, thereby increasing efficiency.

Regarding claim 13, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Young, in view of Merrill, and further in view of Khasis. (US 2017/0262790 A1).

Regarding claim 5, combination of Wood, Young and Merrill teaches:
The computer architecture of claim 1, wherein the goal comprises a collection goal (Wood: see at least [0030], disclosing scheduling sensing tasks, i.e. collection goals), an orbit goal (Young: see at least Col 6, lines 56-64, disclosing vertical elements including flight time cost, i.e. an orbit goal), a threat avoidance goal (Wood: see at least [0061], disclosing situational awareness for threats, i.e. threat avoidance), a weather avoidance goal (Wood: see at least [0061], disclosing situational awareness for weather, i.e. weather avoidance),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the mission planning of Wood to incorporate a genetic algorithm, including orbit goals, as taught by Young.  One would have been motivated to make this modification in order to avoid using a path that may not be traversable due to lack of consideration of kinematic constraints, as taught by Young in at least Col. 14, lines 29-40.
The combination does not teach:
and a traffic avoidance goal.
However, in the same field of endeavor, vehicle route planning/management, Khasis teaches:
and a traffic avoidance goal (Fig. 2, element 214; [0064, 0072, 0076-0078], disclosing a cost for a route with a traffic condition, i.e. a traffic avoidance goal).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Wood and Ramirez-Atencia, to incorporate traffic avoidance, as taught by Khasis.  One would have been motivated to make this modification in order to consider traffic conditions in real-time and to avoid congestion in another area, as described by Khasis in at least [0009], thereby increasing efficiency.

Regarding claim 14, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Young, in view of Merrill, and further in view of Cella et al. (US 2019/0324438 A1, hereinafter Cella).

Regarding claim 7, combination of Wood, Young, and Merrill teaches:
The computer architecture of claim 1, wherein the mission plan domains comprise an air domain, a sea or ocean domain, (Wood: see at least [0022], disclosing the commanding element may be airborne, i.e. an air domain, sea-based or land-based);
and wherein the plurality of vehicles comprises unmanned vehicles (Wood: see at least [0021], disclosing unmanned aerial systems (UAS), i.e. unmanned vehicles).
The combination does not teach a space domain.
However, in the same field of endeavor, information processing for vehicles, Cella teaches:
…a space domain (see at least [1551], disclosing an aerospace system, such as a space vehicle, i.e. a space domain) …
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the domains of Wood to incorporate the space domain, as taught by Cella.  One would have been motivated to make this modification in order to enhance sensing operations, as taught by Cella in at least [1551], thereby increasing efficiency.

Regarding claim 16, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mittal et al. (NPL: Shashi Mittal and Kalyanmoy Deb, "Three-dimensional offline path planning for UAVs using multiobjective evolutionary algorithms," 2007 IEEE Congress on Evolutionary Computation, 2007, pp. 3195-3202, doi: 10.1109/CEC.2007.4424880.), disclosing path planning for UAVs using a genetic algorithm including accounting for minimum turning angle and safe paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664